Myrick, J.
Application for mandamus to compel the auditor of the city and county of San Francisco to enter in his books an increase of the assessments by adding a percentage in accordance with the direction of the State board of equalization.
The reasons presented on behalf of the auditor why the writ should not issue.have been considered by us. For lack of time we cannot enter into a full discussion in this judgment of those reasons. As the time for performing the duty is rapidly passing, it is of more immediate importance to know the duty than its reasons. Other cases are before us involving some of the questions here concerned; and in those cases we shall give our views more at length. ' •
The substantial question involved is whether the amendment of section 9, article xiii., of the Constitution was properly adopted. Independent of that question there is but little in the objections urged on behalf of respondent; no matter appears to us which renders it impossible for him to comply with the order.
We are of opinion that the amendment referred to_was constitutionally adopted.
Let the writ issue as prayed for,, forthwith.
Morrison, C. J., Ross, J., and McKinstry, J., concurred.